DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the amendment filed 13 April 2022.
Claims 1, 3, 5-11, 21, 23, and 25-33 are pending. Claims 1, 11, and 21 are independent claims. Claims 2, 4, 22, and 24 are cancelled. Claims 30-33 are newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11, 21, and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 10417184, patented 17 September 2019) and further in view of Saving a machine learning Model (retrieved 6 May 2019, hereafter Saving) and further in view of Srinivasan et al. (US 2018/0121574, published 3 May 2018, hereafter Srinivasan).
As per independent claim 1, Long discloses a method comprising:
embedding by the processing system, a delimiter indicator into a file and content, wherein the delimiter indicator is in a file position that is after an end-of-file indicator of the file (Figure 5; column 13, line 52- column 14, line 29: Here, a composite file is generated by appending the contents after the end of the file)
embedding, by the processing system, the content in a file position that is after the delimiter indicator (Figure 5; column 13, line 52- column 14, line 29)
storing, by the processing system, the file with the delimiter indicator and the content in the serialized format that are embedded (column 14, lines 41-56)
wherein the delimiter indicator is associated with a text node (column 14, line 57- column 15, line 3).. 
wherein the text code is included in a metadata field of the file (Figure 6A, items 305-306)
Long fails to specifically disclose:
obtaining, by a processing system including at least one processor, a machine learning model
serializing, by the processing system, the machine learning model into a serialized format
a documentation file comprising information regarding a user of the machine learning model
	embedding a machine learning model in the serialized format
a byte sequence
	However, Saving, which is analogous to the claimed invention because it is directed toward serializing a machine learning model, discloses:
	obtaining, by a processing system, a machine learning model (pages 1-2)
	serializing, by the processing system, the machine learning model into a serialized format (pages 1-2)
	embedding a machine learning model in the serialized format (pages 1-2)
a byte sequence (pages 1-2: Here, the contents are pickled. Pickling converts the contents to a byte sequence (How to Pickle: A Beginner’s Guide to Pickling and Unpickling: page 2))
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Saving with Long, with a reasonable expectation of success, as it would have enabled a user to generate a composite file including a machine learning model. This would have provided the user with the advantage of saving training time. Instead of training the model each time, the training model is stored for use at any point in the future (Saving: page 1).
	Additionally, Srinivasan discloses:
	a processing system including at least one processor (Figure 1, item 110)
a documentation file comprising information regarding a use of the model (paragraph 0022)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Srinivasan with Long-Saving, with a reasonable expectation of success, as it would have enabled a user to package a documentation file and model together. This would have provided the user with the ability to provide a user with both the model and information regarding use of the model. This provides the advantage of allowing a user to utilize the model.
As per dependent claim 5, Long, Saving, and Srinivasan disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Long discloses wherein the file comprises:
a text document file (column 14, lines 30-40)
a portable document format file
an image file (column 14, lines 12-29), or
a video file
As per dependent claim 6, Long, Saving, and Srinivasan disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Long wherein the end-of-file indicator is in an intermediate position in the file (Figure 5; column 13, line 52- column 14, line 29: Here, a composite file is generated by appending the contents after the end of the file. This causes the end-of-file to be an intermediate position in the document).
	As per dependent claim 7, Long, Saving, and Srinivasan disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Srinivasan discloses wherein the documentation information comprises at least one of:
	text-based information (paragraph 0022: Here an XML file is text-based information)
	image-based information (paragraph 0022: Here, a PDF is image-based information
	video-based information
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Srinivasan with Long-Saving, with a reasonable expectation of success, as it would have enabled a user to package a documentation file and model together. This would have provided the user with the ability to provide a user with both the model and information regarding use of the model. This provides the advantage of allowing a user to utilize the model.
	As per dependent claim 8, Long, Saving, and Srinivasan disclose the limitations similar to those in claim 7, and the same rejection is incorporated herein. Long discloses wherein the information regarding the use of the machine learning model is accessible via a user application (Figure 6A, item 304: Here, the browser is an application for accessing the application).
	As per dependent claim 9, Long, Saving, and Srinivasan disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Saving discloses wherein the machine learning model is one of a trained machine learning model (page 1) or an untrained machine learning model. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Saving with Long, with a reasonable expectation of success, as it would have enabled a user to generate a composite file including a machine learning model. This would have provided the user with the advantage of saving training time. Instead of training the model each time, the training model is stored for use at any point in the future (Saving: page 1).
	As per dependent claim 10, Long, Saving, and Srinivasan disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Saving discloses wherein the serializing the machine learning model comprises pickling the machine learning model (pages 1-2). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Saving with Long, with a reasonable expectation of success, as it would have enabled a user to generate a composite file including a machine learning model. This would have provided the user with the advantage of saving training time. Instead of training the model each time, the training model is stored for use at any point in the future (Saving: page 1).
	With respect to claim 11, the applicant discloses the limitations substantially similar to those in claim 1. Claim 11 is similarly rejected.
	With respect to claims 21 and 25-29, the applicant discloses the limitations substantially similar to those in claims 1 and 5-9, respectively. Claims 21 and 25-29 are similarly rejected.
	With respect to claim 30, the applicant discloses the limitations substantially similar to those in claim 10. Claim 30 is similarly rejected.
	With respect to claim 31, the applicant discloses the limitations substantially similar to those in claim 8. Claim 31 is similarly rejected.
	With respect to claim 32, the applicant discloses the limitations substantially similar to those in claim 5. Claim 32 is similarly rejected.

Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Long, Saving, and Srivivasan and further in view of Bhagwat et al. (US 2019/0018870, published 17 January 2019, hereafter Bhagwat).
As per dependent claim 3, Long, Saving, and Srinivasan disclose the limitations similar to those in claim 2, and the same rejection is incorporated herein. Long fails to specifically discloses wherein the metadata field is accessible via a user application. However, Bhagwat, which is analogous to the claimed invention because it is directed toward invoking a machine learning via metadata, discloses wherein the metadata field is accessible via a user application (paragraph 0017). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Bhagwat with Long, with a reasonable expectation of success, as it would have enabled a user to access machine learning via metadata. This would have enabled the user to embed the invocation in order to conserve space within a file.
	With respect to claim 23, the applicant discloses the limitations substantially similar to those in claim 3. Claim 23 is similarly rejected.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Long, Saving, and Srivivasan and further in view of and Lindblad et al. (US 2004/0103105, published 27 May 2004, hereafter Lindblad).
As per dependent claim 22, Long, Saving, and Srivivasan disclose the limitations similar to those in claim 11, and the same rejection is incorporated herein. Long fails to specifically disclose wherein the end-of-file indicator is in an intermediate position in the byte array. However, Lindblad, which is analogous to the claimed invention because it is directed toward embedding additional contents after an end-of-file, discloses wherein the end-of-file indicator is in an intermediate position in the file (paragraph 0105). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Lindblad with Long, with a reasonable expectation of success, as it would have enabled a user to combine multiple file contents into a single file package. This would have enabled a user to combine and separate files, thereby allowing for limiting the requests required to obtain contents, while preserving the ability to segment and process the combined the files.

Response to Arguments
Applicant's arguments filed 13 April 2022 have been fully considered but they are not persuasive.
The applicant’s arguments focus on the belief that the prior art fails to disclose, “embedding a delimiter indicator into a documentation file comprising information regarding a use of the machine learning model, wherein the delimiter indicator is in a file position that is after an end-of-file indicator of the documentation file, wherein the delimiter indictor is a byte sequence that is associated with a text code, and wherein the text code is included in a metadata field of the documentation file, embedding the machine learning model in the serialized format into the documentation file in a file position that is after the delimiter indicator, and storing the documentation file with the delimiter indicator and the machine learning model in a serialized format that are embedded (pages 10-12).” The examiner respectfully disagrees.
While the examiner acknowledges that no single reference discloses the entirety of this limitation, Long discloses embedding by the processing system, a delimiter indicator into a file and content, wherein the delimiter indicator is in a file position that is after an end-of-file indicator of the file (Figure 5; column 13, line 52- column 14, line 29: Here, a composite file is generated by appending the contents after the end of the file). Long further discloses embedding, by the processing system, the content in a file position that is after the delimiter indicator (Figure 5; column 13, line 52- column 14, line 29). Long discloses wherein the delimiter indicator is associated with a text node (column 14, line 57- column 15, line 3) and wherein the text code is included in a metadata field of the file (Figure 6A, items 305-306).
	Additionally, Saving, discloses obtaining, by a processing system, a machine learning model (pages 1-2) and serializing, by the processing system, the machine learning model into a serialized format (pages 1-2). Finally, Saving discloses embedding a machine learning model in the serialized format (pages 1-2) as a byte sequence (pages 1-2: Here, the contents are pickled. Pickling converts the contents to a byte sequence (How to Pickle: A Beginner’s Guide to Pickling and Unpickling: page 2)).
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Saving with Long, with a reasonable expectation of success, as it would have enabled a user to generate a composite file including a machine learning model. This would have provided the user with the advantage of saving training time. Instead of training the model each time, the training model is stored for use at any point in the future (Saving: page 1).
	Further, Srinivasan discloses a documentation file comprising information regarding a use of the model (paragraph 0022). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Srinivasan with Long-Saving, with a reasonable expectation of success, as it would have enabled a user to package a documentation file and model together. This would have provided the user with the ability to provide a user with both the model and information regarding use of the model. This provides the advantage of allowing a user to utilize the model. For these reasons, the examiner believes the prior art of record discloses these limitations, and the arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144